                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

                                        NO. 4:09-CR-75-D-1



  UNITED STATES OF AMERICA
                                                                   ORDER TO SEAL
      v.

  JEFFREY LEE MCCOTTER


       On motion of the Defendant, Jeffrey Lee Mccotter, and for good cause shown, it is hereby

ORDERED that DE 303 be sealed until further notice by this Court.

       IT IS SO ORDERED.
                         :::;:.ltJ-CL
       This _B_ day ofMfty, 2021.



                                        JArJii:s c. DEVER III
                                        United States District Court Judge
